DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Di Biase (US 2013/0180540) in view of Gold (WO 2004/023910).
Regarding claim 1, Di Biase disclose a hair extension comprising a lock of fake hair (2a) and a supporting plate (1), wherein the lock of fake hair (2a) is stably connected at a relative end to at least a portion of a first face (1a) of the supporting plate (1) (see Figure 3; paragraph 18). The supporting plate (1) has at least an end portion configured to be folded around a lock of hair (see Figures 9-13) of a user in such a way as to securely fix the supporting plate to the lock of hair of a user (see Figures 9-13). The supporting plate (1) has at least one fold line, designed to define a yielding zone for mediating the folding of the supporting plate around the fold line (see Figure 3, and 9-13). Di Biase disclose the claimed invention except for the first end portion having a greater extension relative to the second end portion. 
 Gold teaches a foldable hair extension having a first end portion with a greater extension relative to a second end portion (see Figures 22-23). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the first end portion be greater than the second end portion to avoid waste material and still provide an overlapping seal.
Regarding claims 9, 10, 12, Di Biase disclose the claimed invention except for a plurality of extensions structurally connected to at least another support plate and having cutting lines and when in use separation one extensions from another. Gold teaches a plurality of extensions structurally connected to at least another support plate (Figures 41-44) and having cutting lines (Figure 43) and when in use separation one extensions from another.  It would have been obvious to one having ordinary skill in the art before the effective filing date to have a plurality of extensions as taught by Gold, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
Regarding claim 11, Di Biase discloses a method for applying hair extensions comprising the steps of preparing at least one hair extension (2), moving the second face (8) of the supporting plate (1) of the hair extension (1) next to a lock of hair of a user; folding at least one portion of the supporting plate (8) about the lock of hair of the user fixing them mutually in a stable fashion (see Figures 8-13).
Di Biase discloses a hot melt glue on at least a portion of the first face of the supporting plate, and a second adhesive (adhesive; non-heat melt paragraph 31) applied on a second face of the supporting plate, opposite the first face, and designed to increase the friction force acting between the second face and the lock of hair of a 
Regarding claims 8 and 13, Di Biase does not disclose the supporting plate made of a metallic material, such as copper. It would have been obvious to one having ordinary skill in the art before the effective filing date to have the rigid plate of Di Biase be made from a metallic material such as copper, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

In response to applicant’s argument that Gold does not disclose the technical features in claim one, specifically a hair extension which includes a fake hair support plate presenting two easy to fold lines, is not persuasive. The combination of Di Biase has not been addressed, Di Biase was used to teach a hair extension which includes a fake hair support plate presenting two easy to fold lines (see Figures 6-13). Gold was used as a teaching that folds having a first portion with a greater extension than a second portion would be within ordinary skill in the art see Figures 1-3, for the purpose of reducing material and waste. Therefore, the combination of Di Biase in view of Gold meets the claim limitations. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        
11/17/2021